Fourth Court of Appeals
                                    San Antonio, Texas
                                         JUDGMENT
                                       No. 04-17-00059-CV

                              EX PARTE James Kenneth CURLL

                   From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI08228
                           Honorable Richard Price, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, the trial court’s order granting Appellee
James Kenneth Curll’s expunction is REVERSED and we RENDER judgment denying Appellee
James Kenneth Curll’s petition for expunction. Costs of this appeal are taxed against Appellee
James Kenneth Curll.

       SIGNED March 28, 2018.


                                                  _____________________________
                                                  Patricia O. Alvarez, Justice